Citation Nr: 1600620	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for shortening of the left leg as a residual of a total left hip arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran was on active duty from March 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of February 2010 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

The Veteran had indicated on his March 2011 substantive appeal that he wanted to appear at a Board hearing at the local RO.  However, in April 2011 statement in support of claim, he indicated that he wished to withdraw his request for a Travel Board or video conference hearing before a member of the Board.  Therefore, his request for a hearing is withdrawn and the Board will proceed with the consideration of his appeal.  See 38 C.F.R. § 20.702(e) (2015).

In August 2014, this matter was remanded for additional development.

The Board notes that during the course of the appeal, the Veteran changed his representation from DAV to Kentucky Department of Veterans Affairs in June 2010 and back to DAV as evidenced by a VA Form 21-22 submitted in February 2012.  The Veteran submitted another VA Form 21-22 in July 2015, confirming DAV as his representative. 

In a January 2011 statement and in the March 2011 substantive appeal, the Veteran's daughter raised a claim for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for worsening of a back disability due to shortening of the left leg as a residual of a total left hip arthroplasty.  In an August 2014 statement from the Veteran's daughter combined with January 2010 and September 2014 VA opinions, a claim has been raised for entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of decubitus ulcer, status post total left hip arthroplasty.  In an August 2014 statement, the Veteran's daughter raised a claim for entitlement to payment of or reimbursement for medical service provided by Hazard ARH Medical Center Rehabilitation, status post total left hip arthroplasty.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On May 04, 2009, the Veteran underwent a left hip total hip arthroplasty due to degenerative arthritis, which resulted in shortening of the left leg.  

2.  The residuals of the Veteran's left hip total hip arthroplasty conducted at the Huntington VA Medical Center (VAMC) in May 2009 are not shown to have been caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar incidence of fault on the part of the VA in furnishing treatment, nor are the residuals the result of an event that was not reasonably foreseeable.

3.  Prior to the left hip total hip arthroplasty, the Veteran was not informed about the specific potential post-surgical risk of shortening of the leg; the evidence is in equipoise regarding whether a reasonable person in similar circumstances would have proceeded with the left hip total hip arthroplasty procedure even if informed of the risk of shortening of the leg.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 38 U.S.C.A. § 1151 for shortening of the left leg as a residual of a total left hip arthroplasty have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In light of the Board's favorable decision to grant the benefit sought on appeal, no discussion of the VA's duty to notify and assist is necessary. 

II. Applicable Law and Regulations

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2015). 

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d) (2015). 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101. 




III. Factual background

Treatment records from the Huntington VAMC reveal that on May 04, 2009, the Veteran underwent a left hip total hip arthroplasty due to degenerative arthritis.  In September 2009, the Veteran's left leg was shorter by approximately 3/4", for which he was sent to rehabilitation to obtain a shoe lift.

In November 2009, the Veteran's daughter, B.C., a nurse practitioner, reported that in April 2009, she attended an appointment with an orthopedic physician at the Huntington VAMC in regards to her father's worsening hip pain.  The physician determined that the Veteran's arthritis was severe and that a left total hip replacement would help with ambulation and pain.  She noted that six months after the surgery, her father still had to use a cane for ambulation, which did not improve his mobility and his left lower extremity was shorter than the right lower extremity.  She claimed that the shorter extremity caused additional hip and back problems, including increased pain.  His left leg measured approximately 3/4 inch shorter and he now required a special shoe, which did not eliminate his problems.  

The Veteran was afforded a VA examination in December 2009.  On examination, the examiner found that the Veteran had an antalgic gait with poor propulsion and abnormal weight bearing with callus formation.  The examiner noted that the Veteran had on a shoe lift and was diagnosed with left leg short leg syndrome.  The left leg measured 40.5 inches in length compared to 41.75 on the right side.  X-rays when compared to the Veteran's March 2009 preoperative examination suggested roughly 2 cm postoperative asymmetric shortening of the left femur status post left hip bipolar hemiarthroplasty placement.

Another VA examination was provided in January 2010.  On examination, there was left hip deformity, pain, weakness, incoordination, and decreased speed of joint motion.  The Veteran had an antalgic gait.  

A radiology sonogram revealed that the left femur measured 1.8 cm shorter than the right side and the left tibia measured 0.2 cm longer than the right tibia.  The combination of the left femur and left tibia was 1.6 cm shorter than the right side.  The Veteran was diagnosed with left leg inequality.  The examiner reported that the Veteran currently had a 1.6 cm shortening of the left lower extremity as comparted to his right lower extremity following the left total hip replacement.  The Veteran stated that he had no perceived leg length inequality prior to surgery.  The examiner commented that he had no objective leg length measurement prior to surgery.  The examiner added that customarily, a patient can tolerate up to 2.5 cm of leg length inequality with the appropriate length shoe lift.  The examiner stated that the Veteran would probably require an additional shoe lift to provide a perception of leg length equality.

The examiner explained that a successful total joint requires stability, which is provided by tensioning of the muscles and soft tissue structures around the hip.  This tensioning is controlled by the appropriate component length.  To achieve this stability the extremity may be shorten or more commonly lengthen to achieve stability during the surgery.  In regard to the Veteran, he reported that his hip is very stable and has not dislocated.  The examiner stated that there is never any guarantee preoperatively regarding equality of leg length post-operatively.  In the examiner's professional opinion, there is no carelessness, negligence, lack of proper skill, error in judgment or a similar finding of fault on the part of the VA regarding the Veteran's total hip surgery.
 
When asked if the additional disability was an event not reasonably foreseeable, the examiner responded, "No, adjusting the heel lift length should corrected the leg length inequality and hopefully minimize the patient's low back pain."

On his March 2011, substantive appeal, the Veteran's daughter reiterated that the Veteran was not informed, prior to surgery, that shortening of the leg was a possible result of the surgery.  

In an August 2014 statement, the Veteran's daughter, B.C. stated that the Veteran had not been informed that leg shortening was a possibility after his hip injury.  She also detailed deficiencies in VA care which caused a pressure wound after her father's surgery.   

In September 2014, the same examiner who provided the January 2010 VA examination was asked to answer several questions.  When asked "would a reasonable health care provider have advised the Veteran of the risk that he would have the extent of leg shortening that resulted from the left hip arthroplasty," the examiner answered that it was customary for the orthopedic surgeon to advise the patient pre- operative that leg shortening may occur.  The examiner explained that while all orthopedic surgeons desired goal is leg length equality, the Veteran's anatomy and other inter-operative factors may require either leg lengthening or shortening to achieve the crucial and necessary stability of the hip prosthesis.  The examiner added that leg shortening of greater than 2.5 cm could result in a disruptive gait; however, leg shortening of less than 2.5 cm was considered acceptable as the addition of a heel lift in the shoe could restore a normal gait.  The examiner stated that in regard to the Veteran, the difference of in the total leg lengths of his femur and tibia was 1.6 cm.  The examiner found that this variation in leg length was an acceptable range to allow normal gait related to leg length.

When asked "what would have been the most likely consequences, if the Veteran had not undergone the left hip arthroplasty," the examiner responded that orthopedic surgeons recommend total joint arthroplasty only to patients who state that their hip pain has become incompatible with their quality of life.  The examiner explained that the primary objective of this surgery was to significantly decrease the Veteran's pain.  The secondary objective was affording an improved ability by decreasing the Veteran's hip pain.  The examiner stated that as in all elective surgery, the Veteran must independently evaluate whether the risks of surgery outweigh the benefits of surgery, if the Veteran had not undergone total hip arthroplasty, the predictable outcome would be increasing pain and increased disability.
 
When asked "would the consequences of foregoing the surgery been worse than the result he received from the surgery," the examiner answered that this question could only be answered by the Veteran as pain was subjective interpretation, which was unique to each Veteran. 

The examiner also stated that a review of the records added since the January 2010 VA examination did not change any other aspect of the opinions he provided at that time.  

In July 2015, the consent for treatment/procedure, sated April 24, 2009, was associated with the claims file.   The consent form noted that the Veteran had decision-making capacity.  He was undergoing a total left hip arthroplasty.  The consent form described in detail the involvement of the treatment/procedure.  The expected benefits were that the procedure may result in decreased pain and may provide better ambulation with aid.   The known risks were reported as:  

* Symptoms may not be relieved.  They may come back.
* Infection.  Drugs or other treatments may be needed.
* Blood clot, which may travel to lung.
* Scar(s).  Scars may be painful or limit range of motion or also may not look like he wanted them to look.
* Bleeding.  He may need blood transfusions or other treatments.
* Temporary or permanent pain, numbness, or weakness from nerve injury.
* Fractures caused by instruments, hardware or implants used during the procedure. 

Alternatives to this treatment/procedure included other surgical procedures, nonsurgical management including nonsteroidal anti-inflammatory drugs (NSAIDs), or observations.  

The consent form also provided detailed information regarding expectations related to anesthesia.  The provided his signature indicating that all aspects of the proposed treatment/procedure and its alternatives have been discussed with the Veteran in language he could understand.  This discussion included the nature, indications, benefits, risks, and likelihood of success of each option.  The Veteran provided his signature indicating that someone explained the treatment/procedure, what it was for, how it could help him, and things that could go wrong.  The form also indicated that the Veteran was told about other treatments or procedures that might be done instead, and what would happen if he had no treatment/procedure.  He had the opportunity to read the consent for and chose to have the treatment/procedure. 

IV.  Analysis

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b). 

Applying the above facts to the aforementioned law, the Board finds that, since the Veteran's May 4, 2009 total left hip arthroplasty, he has developed an additional disability.  Following the procedure, the Veteran was diagnosed with left short leg syndrome for which he required a shoe lift.  See September 2009 Huntington VAMC treatment records and December 2009 and January 2010 VA examination reports.  On December 2009 VA examination, the Veteran had an antalgic gait with poor propulsion and abnormal weight bearing with callus formation.  The examiner noted that the Veteran was wearing a shoe lift.  X-rays confirmed postoperative asymmetric shortening of the left femur.  On January 2010 VA examination, the Veteran had an antalgic gait.  A radiology sonogram revealed that the combination of the left femur and left tibia was 1.6 cm shorter than the right side.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of postoperative residual of left short leg syndrome was incurred as a result of VA treatment - namely, the total left hip arthroplasty in May 2009.  In this regard, X-rays taken during the December 2009 VA examination specifically found postoperative asymmetric shortening of the left femur, status post left hip bipolar hemiarthroplasty placement.  On January 2010 VA examination, the radiology sonogram reported that the combination of the left femur and left tibia was 1.6 cm shorter than the right side following the left total hip replacement.  The Veteran stated that he had no perceived leg length inequality prior to surgery.  Therefore, the Board finds that the Veteran's residual shortening of the left leg was incurred as a result of VA treatment - namely, the total left hip arthroplasty in May 2009.

The Board will now address proximate causation.  As previously stated, the first prong of proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address the first prong regarding VA's degree of care that would be expected of a reasonable health care provider in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran's shortening of the left leg as a residual of a total left hip arthroplasty was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care. Id.  In this regard, the opinions of the January 2010 VA examiner opined that there was no carelessness, negligence, lack of proper skill, error in judgment or a similar finding of fault on the part of the VA regarding the Veteran's total hip surgery.  The VA examiner explained that a successful total joint requires stability, which is provided by tensioning of the muscles and soft tissue structures around the hip.  This tensioning is controlled by the appropriate component length.  To achieve this stability the extremity may be shorten or more commonly lengthen to achieve stability during the surgery.  In regard to the Veteran, he reported that his hip is very stable and has not dislocated.  The examiner stated that there is never any guarantee preoperatively regarding equality of leg length post-operatively.  When asked if the additional disability was an event not reasonably foreseeable, the examiner responded, "No, adjusting the heel lift length should corrected the leg length inequality and hopefully minimize the patient's low back pain." There are no contrary opinions of record.

Thus, the Board finds that the evidence of record does not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence).  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).

As previously stated, the first prong of proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address informed consent in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran was not provided informed consent prior to the total left hip arthroplasty procedure in May 2009.

In this regard, the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  However, the Court has clarified that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 103-04 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, where there is a dispute concerning what information a doctor provided to his patient. Id.  The Court in McNair found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  Id; See Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact).  The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record.  Id.; see Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010) (determining that the Board has duty to weigh and analyze all the evidence of record (citing Burger v. Brown, 5 Vet. App. 340, 342 (1993))).

However, the facts of the instant case show that the informed consent form was detailed and specific, as opposed to generic, for the VA total hip arthroplasty performed.  The form contained significantly more detail than a standard generic form and was focused on the total hip arthroplasty performed.  Specifically, the informed consent form discussed the reasons for the total hip arthroplasty procedure, what the specific procedure involved, the expected benefits of the procedure, the alternatives to treatment, and the known risks of the treatment.  As to known risks, the consent form listed known risks; however, shorten leg syndrome was not indicated.  

The Board has considered the VA examiner's September 2014 response that it was customary for the orthopedic surgeon to advise the patient pre-operative that leg shortening may occur, when asked if a reasonable health care provider would have advised the risk that he would have the extent of leg shortening that resulted from the left hip arthroplasty.  The examiner added that while all orthopedic surgeons desired goal is leg length equality, the Veteran's anatomy and other inter-operative factors may require either leg lengthening or shortening to achieve the crucial and necessary stability of the hip prosthesis.

The Veteran's daughter, a nurse practitioner, claimed that she was present during her father's appointment in which his surgery was discussed and the consent form was signed by him.  She asserted that the Veteran was not informed that leg shortening (requiring a shoe lift) may occur as a result of the total hip arthroplasty.   

The Board acknowledges that the Veteran's daughter is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.

Here, the Board finds that the Veteran's daughter is competent to report that the Veteran was not informed about the potential leg shortening as a surgical risk of total hip arthroplasty procedure, as this involves first-hand knowledge that would have been conveyed directly to him.  Although the January 2010 VA examiner indicated that it was customary for the orthopedic surgeon to advise the patient pre-operative that leg shortening may occur, as noted, the actual consent form generated in conjunction with the May 2009 surgery was detailed and listed several risks, in which shortening of leg was not one of the reported risks.  There is no other evidence in the claims file to suggest that a possible shortening of the left leg was discussed with the Veteran prior to the May 2009 total left hip arthroplasty procedure.  Thus, resolving all doubt in favor of the Veteran, the Board finds that prior to total hip arthroplasty procedure in May 2009, the Veteran was not directly informed by a VA health care provider about the potential post-surgical risk of shortening of the leg.  38 C.F.R. § 3.361(d)(1).

The Court, however, has held that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105 -07.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements. Id. at 107; see 38 C.F.R. § 17.32.  A minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent.  The Court found that this reasonableness test is a factual finding that the Board must make in the first instance; however, the Court provided factors for the Board to consider.  McNair, 25 Vet. App. at 107 -08; see Roberts, 23 Vet. App. at 423.  The Court indicated that the adjudicator must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  McNair, 25 Vet. App. at 107 -08; see Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery." McNair, 25 Vet. App. at 107-08.

The Board finds that given the Veteran's circumstances prior to his total hip arthroplasty in May 2009, the evidence is in equipoise regarding whether a reasonable person would have proceeded with the surgery even if they had known about leg shortening as a potential problem.  The evidence suggests that the Veteran had been dealing with painful arthritis in both of his hips, the left worse than the right, for years.  The record suggests and the September 2014 VA examiner indicated that the surgery was elective.  When asked "what would have been the most likely consequences, if the Veteran had not undergone the left hip arthroplasty," the VA examiner responded that orthopedic surgeons recommend total joint arthroplasty only to Veterans who state that their hip pain has become incompatible with their quality of life.  The examiner explained that the primary objective of this surgery was to significantly decrease the Veteran's pain.  The secondary objective was affording an improved ability by decreasing the Veteran's hip pain.  The examiner stated that as in all elective surgery, the Veteran must independently evaluate whether the risks of surgery outweigh the benefits of surgery, if the Veteran had not undergone total hip arthroplasty, the predictable outcome would be increasing pain and increased disability.  On review of the April 2009 consent form associated with the total hip arthroplasty procedure, the total hip arthroscopy did not appear to be the Veteran's last and only option for relief as the form reported that there were other potential forms of treatment and/or surgery available.  When the September 2014 examiner was asked "would the consequences of foregoing the surgery been worse than the result he received from the surgery," the examiner answered that this question could only be answered by the Veteran as pain was subjective interpretation, which was unique to each Veteran.  Although the September 2014 VA examiner indicated that leg shortening of less than 2.5 cm, like in the Veteran's case, was considered acceptable as the addition of a heel lift in the shoe could restore a normal gait, on the prior January 2010 VA examination, the same VA examiner found that the Veteran had an antalgic gait.  Likewise, the December 2009 VA examiner noted that the Veteran was wearing a shoe lift; however, on examination he still had an antalgic gait with poor propulsion and abnormal weight bearing with callus formation.  The Board notes that the residual left shortening leg syndrome is significant.

Under the circumstances of this case, the evidence is in equipoise regarding whether a reasonable person would have found that their pre-surgery symptoms, left hip pain, was not significant and that the foreseeable risk was high, even if the surgery was successful.  As a result, a reasonable person faced with these similar pre-surgery symptoms would not have proceeded with the total hip arthroplasty in May 2009 because the benefits of the surgery outweighed any risk of leg shortening.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the evidence is in equipoise regarding the Veteran's claim.

The Board is granting entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, shortening of the left leg.  


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for shortening of the left leg as a residual of a total left hip arthroplasty is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


